Exhibit 10(r)

AMENDMENT TO THE PACCAR INC SAVINGS INVESTMENT PLAN

(Amendment and Restatement Effective January 1, 2009)

Effective January 1, 2007, Section 14.2 of the PACCAR Inc Savings Investment
Plan (the “SIP”) shall be amended to read in its entirety as follows:

“14.2 Compliance With USERRA

 

  (a) Any other provision of the Plan notwithstanding, with regard to an
Employee who after serving in the uniformed services is reemployed within the
time required by USERRA, contributions shall be made and benefits and service
credit shall be provided under the Plan with respect to his or her qualified
military service (as defined in section 414(u)(5) of the IRC) in accordance with
section 414(u) of the IRC. Furthermore, notwithstanding any provision of the
Plan to the contrary, Member loan payments may be suspended during a period of
qualified military service.

 

  (b) In the case of a Member who dies on or after January 1, 2007 while
performing qualified military service (as defined in section 414(u) of the IRC),
the Member’s Beneficiary shall be entitled to any additional benefits (other
than contributions relating to the period of qualified military service)
provided under the Plan as if the Member had resumed employment immediately
prior to his or her death.”

Effective January 1, 2009, Section 8.3 of the SIP shall be amended to read in
its entirety as follows:

 

“8.3 Time of Distribution

A Member who is Totally Disabled may elect to receive his Plan Benefit in
accordance with the Company’s written procedures. In the case of a Member who is
not Totally Disabled, the Benefit shall not be distributed before the later of
the following dates:

 

  (a) The date when the Member ceases to be an Employee; or

 

  (b) The date when the Company receives the election.

Notwithstanding Section 14.2(c), for purposes of Plan distributions, a Member
shall be treated as having ceased to be an Employee under the Plan during any
period in which the Member is performing service in the uniformed services while
on active duty for a period of more than thirty (30) days (as described in
section 3401(h)(2)(A) of the IRC). If a Member elects to receive a distribution
by reason of such deemed cessation of employment, and the Member otherwise would
not have been treated as having ceased to be an Employee under the Plan, the
Member may not make Salary Deferrals during the 6-month period beginning on the
date of the distribution.



--------------------------------------------------------------------------------

Notwithstanding the preceding provisions of this Section 8.3 and subject to
Section 8.4, a Member’s Benefit shall be paid or commence by his Required
Beginning Date. If the Member fails to file a timely distribution election form,
Section 8.7 shall apply and Section 8.12 (relating to unclaimed Benefits) may
apply.”

Effective January 1, 2009, Section 8.4 of the SIP shall be amended to read in
its entirety as follows:

 

“8.4 Special Rules Regarding Distribution

 

  (a) If a Member other than a five-percent owner (as defined in section 416 of
the IRC and taking into account any modifications under section 401(a)(9) of the
IRC) is still an Employee as of his Required Beginning Date, he may elect (in
the manner specified under the Company’s written procedures) to defer payment or
commencement of his Benefit to the date he ceases to be an Employee, in which
case the Company shall pay or commence his Benefit as soon as reasonably
practicable thereafter, but not later than April 1 of the calendar year
following the calendar year in which he ceases to be an Employee.

 

  (b) Notwithstanding the foregoing, distributions otherwise required by this
Section 8.4 and section 401(a)(9) of the IRC shall be waived with respect to the
2009 calendar year in accordance with the Worker, Retiree, and Employer Recovery
Act of 2008, unless the Member elects to continue them. If a Member elects to
receive a distribution that would have been required by this Section 8.4 and
section 401(a)(9) of the IRC with respect to the 2009 calendar year without
regard to this paragraph, such distribution will be treated as an eligible
rollover distribution subject to Section 8.14.

 

  (c) All distributions under the Plan shall be made in accordance with section
401(a)(9) of the IRC and the regulations thereunder, including Income Tax
Regulation sections 1.401(a)(9)-1 through 9. Such regulations are incorporated
in the Plan by reference and shall override any inconsistent provisions of the
Plan. For purposes of section 401(a)(9), life expectancy(ies) under this Plan
shall not be recalculated.”

Effective January 1, 2009, Section 8.9(a) of the SIP shall be amended to read in
its entirety as follows:

 

  “(a) Member Dies Before Benefit Distribution

This Subsection (a) shall apply in the event that a Member dies before his
Benefit has commenced. Such Member’s Benefit ordinarily shall be paid to his
Beneficiary in the form of a single lump sum in cash, and the distribution
ordinarily shall be made as soon as reasonably practicable after the Member’s
death. A Beneficiary may, however, make request to defer the distribution of the
Benefit to which such Beneficiary is entitled. However, the distribution shall
in no event be made later than five years after the Member’s death. A
Beneficiary

 

-2-



--------------------------------------------------------------------------------

shall make the request to receive the Benefit to which such Beneficiary is
entitled or to defer receipt in accordance with the Company’s written
procedures.”

Effective January 1, 2009, a new Section 14.2(c) of the SIP shall be added to
read as follows

 

  “(c) (i) An individual receiving “Differential Wage Payments” (as defined in
section 3401(h)(2) of the IRC) shall be treated as an Employee, and (ii) the
Differential Wage Payments shall be treated as Compensation and as compensation
under section 415(c)(3) of the IRC.”

Witness the execution of this Amendment to the PACCAR Inc Savings Investment
Plan (Amendment and Restatement Effective January 1, 2009).

 

PACCAR Inc By:   /s/ Mark C. Pigott Title:   Chairman and Chief Executive
Officer Dated:   December 13, 2010

 

-3-